                            IJNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   LUBBOCKDIVISION

UNITED STATES OF AMERICA,
     Plaintiff.

                                                            NO. 5:19-CR-101-01-H

TREY CRAIG KIMBRTLL (1),
     Defendant.


                  ORDER ACCEPTING REPORT AND RECOMMEI{DATION
                     OF TTIE UNTTED STATES MAGISTRATE JI,'DGE
                            CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Enrry

ofa Plea ofGuilty, the Consent ofthe Defendant, and the Report and Recommendation

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

$   636(bxl), the undersigned Distria Judge is of the opinion that the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence   will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.
                             -7
         Dated December      L- , 20t9.

                                                                UJ
                                             J       WESLEY HENDRIX
                                                     D STATES DISTRICT ruDGE
